Citation Nr: 1210033	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  05-28 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a gynecology disorder.  

2.  Entitlement to service connection for a left eye condition.  

3.  Entitlement to service connection for chronic sinusitis.  

4.  Entitlement to an initial evaluation beyond 10 percent prior to April 2010 and beyond 20 percent thereafter for low back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to February 2004.  She served in the Southwest Asia Theater of Operations in Iraq.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2005 rating decision of the VA Regional Office (RO) in Detroit, Michigan that, among other things, denied service connection for gynecology conditions, a left eye disorder, and chronic sinusitis.  Service connection for low back strain was granted by rating action dated in December 2005 and a 10 percent disability rating was granted.  However, in correspondence received in July 2006, the Veteran disagreed with the initial rating assigned for the service-connected low back disorder and the issue has been properly appealed to the Board.  

The Veteran was afforded a personal hearing at the RO in July 2006.  The transcript is of record.  In April 2009, the Board remanded this claim for additional development.  The case has returned to the Board and is ready for further review.  

The  issue of entitlement to an increased evaluation for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a gynecology disorder, entitlement to service connection for a left eye condition and entitlement to service connection for chronic sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 2010,  the Veteran's low back strain was manifested by some limitation of motion and pain; however, limitation of motion was not to an extent to warrant the next higher rating, even on repetitive motion; there was no evidence of any muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and there was no evidence of incapacitating episodes of intervertebral disc syndrome (IVDS).  There was no separate neurological disorder documented.  

2.  From April 2010, the Veteran's lumbar spine disorder is not shown to be productive of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less or any type of spinal ankylosis.  It also is not shown to be productive of incapacitating episodes having a total duration of at least 4 weeks within the past 12 months and no separate neurological disorder is documented. 


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for the service-connected low back strain prior to April 2010 are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5239, 5242, 5243 (2011).

2.  The criteria for rating higher than 20 percent for the service-connected low back strain from April 2010 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5239, 5242, 5243 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Veteran's claim for her lumbar spine disorder arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

As to VA's duty to assist, the RO associated the Veteran's VA outpatient treatment records and she was afforded VA examinations.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  Each examiner described range of motion of the back, discussed functional impairment, and the claims file was reviewed.   The examinations provided adequate basis for rating the Veteran's back disorder.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4). The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Increased Initial Evaluation

The Veteran contends that her service-connected lumbar spine disorder is worse than VA has determined it to be, and she seeks a disability rating in excess of 10 percent prior to April 2010 and in excess of 20 percent thereafter.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2011) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2011).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2011).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011).

The Veteran's service-connected lumbar spine disorder been rated by the RO under 38 C.F.R. § 4.71a, Diagnostic Codes 5242 [Degenerative arthritis of the spine]. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a General Rating Formula for Diseases and Injuries of the Spine will provide that with or without symptoms such as pain, stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides as follows: 

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, if combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, with muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, with vertebral body fracture with loss of 50 percent or more of the height.

There are several notes set out after the General Rating Formula that provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Under the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating is assigned with episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent rating is assigned with episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is assigned with episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A rating of 60 percent is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  There is no provision under this Diagnostic Code for evaluation higher than 60 percent. 

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to Intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that if Intervertebral disc syndrome is present in more than one spinal segment, provided that the effects of each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.


The Evidence

The Veteran was examined by VA in October 2005.  The claims file was reviewed.  The Veteran reported having back pain that radiates into the hips and legs.  Flexion was to 80 degrees with pain at 60 degrees.  Extension was to 30 degrees with complaint of pain at the extremes.  Strength is 5 out of 5 in the lower extremities and sensation is intact.  Peripheral pulses are intact.  X-rays showed no loss of vertebral height or disc space narrowing.  She reported having flare-ups daily.  She reported having 8 incapacitating episodes lasting 2 to 3 days during the past 12 months during which she had to rest in bed.  She reported having tingling and numbness in the legs.  She reported being able to walk up to 1/4 to one mile.  The diagnosis was low back strain.  

The Veteran underwent a VA neurological examination in December 2007.  While the examination focused on the Veteran's headache complaints, it was noted that deep tendon reflexes were 2 plus bilaterally ant the patellar and Achilles tendons and that strength was 5/5 in the lower extremities.  The examiner noted that sensation was intact to light touch in the lower extremities.  

On VA examination in April 2010, the Veteran complained of decreased motion of the low back and numbness radiating down the legs.  She reported having one flare-up a week and that she is severely incapacitated due to pain.  She reported that she could walk up to 1/4 mile at a time.  Flexion of the lumbar spine was to 38 degrees; extension to 32 degrees, left lateral flexion to 34 degrees, right lateral flexion to 25 degrees, left lateral rotation to 37 degrees, and right lateral rotation to 35 degrees.   There was evidence of pain on flexion but no evidence of spasm, weakness, tenderness or atrophy.  Sensory examination was normal.  Muscle strength was normal and reflexes were normal.  Waddells test for nonorganic physical signs showed that the Veteran had an exaggerated response to flexion and disproportionate pain response to palpation of lower back.  The examiner stated that the Veteran appeared also to overreact with gentle palpation of the lower back, which area she claimed to have back pain.  After three repetitions of motion, there was no additional loss of motion after repeated use caused by pain, fatigue, weakness, lack of endurance or incoordination.  X-rays were normal.  Chronic lumbar strain was diagnosed.  


Prior to April 2010

In this case, the range of motion of the Veteran's spine was measured, and it never was limited to the degree required for a 20 percent rating.  In October 2005 it was to 80 degrees.  While on the examination, the Veteran experienced pain at 60 degrees of forward flexion, painful motion is not equivalent to loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  While functional loss due to pain must be considered, as well as functional loss due to other factors, when the Veteran's spine was tested she was able to achieve greater than 60 degrees of forward flexion despite her pain.  

As noted above, with regard to the Veteran's lumbar spine, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

Although there is a limitation of flexion noted by the October 2005 examiner, the Veteran's flexion has consistently been beyond 60 degrees.  Moreover, the combined range of motion is beyond 120 degrees.  While there was muscle spasm it was not found to be severe enough to result in an abnormal gait or abnormal spinal contour.  At no time was there evidence of an abnormal spinal contour.

In sum, the evidence does not support a finding that the Veteran's back disability meets the schedular criteria of a 20 percent disability or beyond.  There is no evidence of ankylosis of the Veteran's spine, and the Veteran's forward flexion is greater than 60 degrees.  In addition, the Board observes that the symptoms reported by the Veteran, were considered above, but they do not support a finding that the criteria for a higher disability rating are approximated.  

The Board has considered whether an increased disability rating is warranted for the Veteran's low back disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran had episodes of pain.  This supports the currently assigned 10 percent evaluation in the absence of limitation of motion or other factors warranting a higher evaluation.   

In sum, the evidence shows that while repetitive motion shows pain, it does not affect the thoracolumbar spine range of motion achieved by the Veteran except on flare-ups.  Accordingly, while the currently assigned rating is supported under 38 C.F.R. §§ 4.40, 4.45 and 4.59, a higher evaluation is not for the above reasons.   

Moreover, the Veteran has not had any documented incapacitating episodes of intervertebral disc syndrome, despite her claim to have had such episodes, and at her VA examination it was noted that strength was 5 out of 5 in the lower extremities and sensation was intact.  Peripheral pulses were intact.  X-rays showed no loss of vertebral height or disc space narrowing.  The Board notes that the Veteran has complained that she experiences shooting pains that radiate to her leg.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.14 (2011); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Moreover, any associated objective neurologic abnormality is to be rated separately under the appropriate code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The evidence, however, does not support a finding that a separate rating for a neurological abnormality is warranted in the Veteran's case.   

While the Veteran is competent to report symptoms, she is not competent as a lay person to diagnose a neurologic abnormality and provide an etiological opinion with respect to the abnormality.  The competent medical evidence does not show that the Veteran has a neurological abnormality associated with the service-connected disorder.  As statements of the Veteran that could be construed as indicating he has an associated neurological abnormality are not competent and the competent medical evidence shows no current neurologic abnormality a separate evaluation is not warranted.   

From April 2010

Turning to symptoms from April 2010, evaluation at higher (40 percent rating) requires forward flexion limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  However, the Veteran's flexion in April 2010 was measured at 38 degrees, which is squarely within the criteria for the currently-assigned 20 percent rating, and the spine was not ankylosed to any degree.  Accordingly, neither of the criteria for rating higher than 20 percent is shown. 

The Board has considered whether an increased disability rating is warranted for the Veteran's low back disability based on functional loss due to pain, weakness, excess fatigability, incoordination and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59, and the Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran had episodes of pain.  This supports the currently assigned 20 percent evaluation in the absence of limitation of motion or other factors warranting a higher evaluation.   

Moreover, the Veteran has not had any documented incapacitating episodes of intervertebral disc syndrome, despite her claim to have had such episodes.  While the Veteran is competent to report symptoms, she is not competent as a lay person to diagnose a neurologic abnormality and provide an etiological opinion with respect to the abnormality.  The competent medical evidence does not show that the Veteran has a neurological abnormality associated with the service-connected disorder.  As statements of the Veteran that could be construed as indicating he has an associated neurological abnormality are not competent and the competent medical evidence shows no current neurologic abnormality a separate evaluation is not warranted.   

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal for a higher rating for the Veteran's low back disability is denied.

Extra Schedular

In Thun v. Peake, 22 Vet. App, 111 (2008), the Court provided a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

As discussed above, the Veteran's symptoms are specifically contemplated under the ratings criteria and are not exceptional or unusual.  Her symptoms, that result in painful or limited motion are contemplated by the schedular criteria.  Since the available schedular evaluations adequately contemplate the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  


ORDER

An initial evaluation beyond 10 percent prior to April 2010 for low back strain is denied.   

An initial evaluation beyond 20 percent after April 2010 for low back strain is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

In the Board's April 2009 remand, the RO was instructed review the claims file and ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any other legal precedent are fully complied with and satisfied with respect to the claims of entitlement to service connection since the most recent duty-to-assist letter in November 2004, to include on the basis of an undiagnosed illness.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).  

The Board notes that the RO sent the Veteran a notice letter in October 2009.  That letter did not address undiagnosed illness; it addressed new and material evidence, which is not pertinent to the Veteran's claims.  The letter was returned as undeliverable and the record reveals it was not sent to the Veteran's most current address.  Thus the mandates presented by the Board were not adequately followed or addressed.  A remand is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
 
Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter which addresses the requirements for service connection to include as due to undiagnosed illness.  Allow the Veteran the appropriate amount of time to respond.

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Following completion of the above, the claim should be readjudicated.  If any benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


